Motion Granted and Order filed January 25, 2017.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-16-01017-CV
                                  ____________

LAKES OF ROSEHILL HOMEOWNERS ASSOCIATION, INC., Appellant

                                       V.

CYPRESS FIELDS CIVIC ASSOCIATION, INC., DAVID BRUCE JONES,
         GREGORY KASPAR, PATRICIA KASPAR, WENDELL
         BUDISALOVICH, ALICIA R. VYKOUKAL, DAVID W.
    VYKOUKAL, MARK J. WOJCIK, JOHN KELLY DICKSON, CORA
     NADINE DICKSON, RONNIE J. MONTGOMERY AND MARY J.
                    MONTGOMERY, Appellees


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-16762

                                    ORDER

      Appellant Lakes of Rosehill Homeowners Association, Inc., pursuant to
section 51.014(f) of the Texas Civil Practices and Remedies Code, filed a petition
for permission to appeal the following partial summary judgment orders signed by
the Honorable Jeff Shadwick of the 55th District Court, Harris County, Texas on
October 13, 2016: (1) Order on Defendants Gregory Kaspar and Patricia Kaspar’s
First Amended Motion for Summary Judgment, and (2) Order on Defendants Mark
J. Wojcik, David Vykoukal, Alicia Vykoukal, Ronnie Montgomery, and Mary
Montgomery's No-Evidence Motion for Summary Judgment, as provided for by the
trial court’s order signed on November 29, 2016. See also Tex. R. App. P. 28.3.

      Appellant’s petition to appeal these two summary judgment orders is granted.
The notice of appeal is deemed to have been filed as of the date of this order. Tex.
R. App. P. 28.3(k). This appeal is governed by the rules for accelerated appeals. Id.
A copy of this order shall be filed with the trial court clerk for the 55th District Court
of Harris County, Texas. The appellate record must be filed in the appellate court
within ten days after the date of this order. See Tex. R. App. P. 35.1(b).

                                         PER CURIAM

Panel consists of Justices Boyce, Busby, and Wise.